Exhibit 10.1

AGREEMENT

1) Plaintiff Ortho-Clinical Diagnostics, Inc. (“Ortho”) agrees that it shall
voluntarily withdraw without prejudice its Complaint and application for a
preliminary injunction in the matter captioned Ortho-Clinical Diagnostics, Inc,
v. Quotient Suisse SA and QBD (SQ-IP) Limited, Civil Action No. 19-20470 (AET),
by close of business December 23, 2019, subject to the terms in this agreement
(“Agreement”).

2) In consideration of Ortho’s voluntary withdrawal of its Complaint and
application for a preliminary injunction, Defendants Quotient Suisse SA and QBD
(QS-IP) Limited (collectively, “Defendants”) covenant and agree that neither
they nor any of their affiliates will enter into any Covered Agreement (as
defined below) unless Defendant shall have notified Ortho in writing at least
thirty (30) days in advance. Any such notice to Ortho shall be effective when
sent to Ortho’s undersigned counsel by email. The notice shall state that
Defendant(s) intend(s) to enter into a Covered Agreement and shall summarize in
reasonable detail the rights to be granted and the names of the other parties
thereto.

3) This Agreement shall automatically terminate contemporaneously with the entry
of a final award, or other final resolution or settlement, of the parties’
pending arbitration.

4) Definitions:

(a) “DSA” means the Distribution and Supply Agreement, dated as of January 29,
2015, between QBD (QS-IP) Limited, Quotient Suisse SA and Ortho-Clinical
Diagnostics, Inc.

(b) “Quotient,” and “Product” have the meanings specified in the DSA.

(c) “Covered Agreement” means a contract or agreement under which Quotient
grants rights to distribute, market, develop, sell, license or otherwise
commercialize (i) any Product(s) that are the same as, or overlap in whole or in
part with, the rights granted to Ortho under the DSA (for purposes of this
Agreement, including the products called IH-2 and IH-3 as they may be refined or
further developed), or (ii) any application of the MosaiQ technology that is
covered by the letter agreement, dated January 29, 2015, between Ortho and
Quotient.

 

On Behalf of

Ortho-Clinical Diagnostics

  

On Behalf of Defendant

Quotient

By:  

/s/ Adam K. Derman

   By:   

/s/ Anthony Candido

 

Adam K. Derman

Chiesa Shahinian & Giantomasi

     

Anthony Candido

Clifford Chance US LLP

  aderman@csglaw.com      